Citation Nr: 0723338	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-36 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel





INTRODUCTION

The veteran had active service from May 1967 to May 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In this case, the veteran contends that his hearing was 
damaged during service in  Vietnam.  Specifically, the 
veteran indicates that his hearing was damaged in October 
1968 when a rocket-propelled grenade struck a tree that was 
within five to six feet of where he was standing.  The 
veteran indicates that his hearing has not been the same 
since that incident and that he also suffers from ringing in 
his ears.  
In that regard, the Board observes that the veteran is a 
Purple Heart recipient.  See 38 U.S.C.A. § 1154(b) (West 
2002).

The Board notes that the veteran requested a VA hearing 
examination at the time he filed his service-connection claim 
in January 2004.  In October 2004, the veteran stated in his 
substantive appeal that he had a hearing examination in 
August or September 2004.  A thorough review of the veteran's 
claims file revealed service medical records (SMRs) and VA 
post-service treatment records for the period February 2000-
March 2004.  Significantly, however, the claims file does not 
include the results of the veteran's purported hearing 
examination of August or September 2004. 

For VA purposes, impaired hearing pursuant to 38 C.F.R. § 
3.385, will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination. Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  In this case, a VA examination is 
necessary to determine the severity and extent of the claimed 
disabilities and to obtain an opinion as to whether they are 
related to noise exposure in service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
VA medical facility and obtain medical 
treatment records that are dated from 
March 2004 to the present.  In particular, 
the reported audiology test results for 
August or September 2004 should be 
requested.  All efforts to obtain these 
records should be fully documented, and 
the VA medical facility should provide a 
response if all of the records have 
already been provided.  VA will end its 
efforts to obtain records from a Federal 
department or agency only if VA concludes 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to undergo a hearing 
examination.  The examiner should assess 
the severity of the claimed hearing loss 
disability.  An examination for hearing 
impairment for VA purposes must include a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test.  Examination will be conducted 
without the use of hearing aids.  

The examiner is asked to express an 
opinion as to whether the current hearing 
loss is at least as likely as not (i.e., 
50 percent or greater possibility) related 
to the veteran's noise exposure during 
military service.  The examiner should 
also state whether the veteran has 
tinnitus and if so, whether it is at least 
as likely as not related to the veteran's 
noise exposure during military service.  
The examiner must provide a complete 
rationale for any stated opinion.  The 
claims folder should be made available to 
the examiner for review.

3.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  The SSOC should also include a 
discussion of any and all relevant 
evidence submitted by the veteran's 
representative.  An appropriate period of 
time should be allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



